                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


RIVERSIDE    APARTMENTS     OF
COCOA, LLC, EQUITY OF AMERICA,
INC.   and  EQUITY   PLANNING
CORPORATION,

                     Plaintiffs,

v.                                                      Case No: 6:18-cv-1639-Orl-40DCI

LANDMARK AMERICAN INSURANCE
COMPANY,

                     Defendant.
                                         /

                                         ORDER

       This cause comes before the Court on Defendant Landmark American Insuranc e

Company’s Motion to Strike/Motion to Dismiss (Doc. 4 (the “Motion”)), filed October 1,

2018. Plaintiffs’ response was due on or before October 15, 2018. See Local Rule

3.01(b) (requiring that a party opposing a motion file a response within fourteen days after

receiving service of the motion). Under Local Rule 3.01(b), such response must include

a memorandum of legal authority not to exceed twenty pages in length. To date, Plaintiffs

have not responded to the Motion.

       In the absence of a response, the Court finds that the Motion is due to be granted

as unopposed. Accordingly, it is ORDERED AND ADJUDGED as follows:

          1. Defendant      Landmark    American     Insurance    Company’s     Motion    to

              Strike/Motion to Dismiss (Doc. 4) is GRANTED.

          2. The Amended Complaint (Doc. 2) is DISMISSED WITHOUT PREJUDICE.
          3. On or before Thursday, October 25, 2018, Plaintiffs may file a second

             amended complaint. Failure to timely file will result in dismissal of this action

             with prejudice.

      DONE AND ORDERED in Orlando, Florida on October 18, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                             2
